DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
Status of Application, Amendments, And/Or Claims
The amendments of claim 22  and the cancellation of claim 23 have already been made of record in the advisory action of 4/15/2022.
Claims 22 and 24-34 are pending and under examination.
Claim Objections
Claims 27-30 are labelled as withdrawn by applicant but these claims have been examined in the previous office actions (see office action of 9/2/2021, 1/5/2022). Applicants should correct the claim status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 and 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Deghenghi et al. (IDS, US Pub. No. 2003/0044463) in view of Derek Duncan, (previously presented, BioPharma International, 29: issue 6, pg. 36-40, 2016) and  Larsen et al. (IDS, WO 2008/071984).
The instantly claimed invention is broadly drawn to a stable reconstitutable teverelix-TFA composition having a molar ratio of teverelix to trifluoroacetate below the molar ratio required for microcrystal formation, and wherein the composition comprises between 1.3 mol trifluoroacetate and 1.6 mol trifluoroacetate per mol teverelix, and wherein the reconstitutable composition is a powder, and wherein water is present in the reconstitutable teverelix-TFA composition in an amount between 0.3% and 5% by weight based on the total weight of the reconstitutable teverelix-TFA composition (cl. 22). The reconstitutable  composition according to claim 22, wherein water is present in the reconstitutable teverelix-TFA composition in an amount between 1% by weight and 2% by weight (cl. 24), wherein the powder of the reconstitutable composition is obtained by lyophilization or spray-drying and/or a cake obtained by lyophilization (cl. 25).  A method of preparing the reconstitutable teverelix-TFA composition according to claim 22, wherein said method comprises - mixing teverelix and trifluoroacetate at a molar ratio below the molar ratio required for microcrystal formation thereby providing an aqueous teverelix-TFA solution, wherein the composition comprises between 1 mol trifluoroacetate and 1.85 mol trifluoroacetate per mol teverelix -3-- drying the aqueous teverelix-TFA solution, and - wherein the aqueous teverelix-TFA solution is dried to an extent such that the provided reconstitutable teverelix-TFA composition comprises water in an amount between 0.3% and 5% by weight based on the total weight of the reconstitutable teverelix-TFA composition, wherein the molar ratio of teverelix to trifluoroacetate (TFA) is above 1:1.3 and below 1:1.6 in the aqueous teverelix-TFA solution such that for each mole teverelix in the composition the composition comprises above 1.3 mol trifluoroacetate and below 1.6 mol trifluoroacetate (cl. 27), wherein said method comprises the step of analyzing the molar ratio in the aqueous teverelix-TFA solution prior to drying, and optionally adjusting the molar ratio of teverelix to trifluoroacetate (TFA) to a specific predefined molar ratio such that the composition comprises between 1 mol trifluoroacetate and 1.85 mol trifluoroacetate per mol teverelix, before said solution is dried (cl. 28), wherein said method comprises adding an aqueous reconstitution solution to the reconstitutable teverelix-TFA composition and adjusting the molar ratio of teverelix to trifluoroacetate by adding trifluoroacetate, such that for each mole teverelix in the composition the composition comprises at least 2. 1 mol trifluoroacetate (cl. 29), wherein the aqueous reconstitution solution comprises trifluoroacetate in an amount sufficient to provide a molar ratio of teverelix to trifluoroacetate of at least 1:2.1 (cl. 30) A package filled with the reconstitutable teverelix-TFA composition according to claim 22 (cl. 31), the package comprising a unit dosage of the reconstitutable teverelix-TFA composition according to claim 22 (cl. 32), wherein the package is a syringe suitable for providing a subcutaneous and/or intramuscularly injection (cl. 33), the package of claim 31 and a second package filled with a aqueous reconstitution solution comprises trifluoroacetate in an amount sufficient to provide a molar ratio of teverelix to trifluoroacetate after reconstitution such that for each mole teverelix in the composition the composition comprises at least 2.1 mol trifluoroacetate.
The specification does not define the term “reconstitutable” and therefore, any teverelix lyophilisate when suspended in a suspension or clear solution would be considered as reconstitutable.
Deghenghi et al. teach an antagonist of GnRH teverelix of the instant compound having a counter-ion acid salt with trifluoroacetate [0008]. They teach that peptide forms a salt with counter-ion and that the salt is then suspended in an aqueous medium in a molar ratio of 1.6:1 of counter-ion: peptide [0009]. They teach that an aqueous suspension can be made from a dried and lyophilized previous suspension and when needed the lyophilized suspension is reconstituted by mixing with water or a buffer solution [0010]. They show that Teverelix-Trifluoroacetate has a sustained released for several weeks ([0012], Fig. 2). The instantly claimed invention recites to have 1.3 or below 1.6 counter ion to one teverelix and Deghenghi et al teach a free flowing milky suspension was obtained with the TFA/Teverelix at 1:1.6 (see paragraph [0024]).   Claim 31, recites to have TFA: teverelix in a ratio of 1:2.1 However, optimization of a composition to achieve a reconstitutable composition would have been within the permutation of one skill in the art because Deghenghi et al study the release of Teverelix from the composition and state that TFA/Teverelix was studied from 1 to 3. They chose the ratio 1.6 but one skill in the art would have optimized the ratio of TFA/teverelix for stability, solubility or any other advantage in the ratio of 1-3 TFA to one mole of Teverelix (Example 4, [0024]). They teach a method of making such composition from dried lyophilized composition (see claim 25-28). They do not teach a kit comprising the same and the do not explicitly say the presence of water percentage in the reconstitutable composition. Derek Duncan teach that lyophilized composition comprises 1-3% water (residual) helps maintain higher structure of a protein (see the title: Residual moisture content). Therefore, having a moisture of 1-3% is an inherent property of a lyophilized composition.
Regarding claims 29-32, Larsen et al. (IDS, WO 2008/071984) teach a kit comprising a kit comprising multiple separate doses of TFA salt of teverelix, optionally together with instructions for use of those separate doses (abstract, pg. 13-14, claims 31-34). They teach making teverelix suspension from teverelix TFA salt lyophilisate in a vial (pg. 22, lines 25+ and pg. 23-24). 
 Therefore, it would have been prima facie obvious to one of the skill in the art at the time of invention was made to have teverelix-TFA lyophilized salt to reconstitute with water or buffer as taught by Larsen et al to make a composition for treating a subject comprising administering teverelix-TFA in subject in need thereof as taught by Deghenghi et al. It would have been obvious to one of the skill in the art at the time of invention was made to have a reconstitutable composition to quickly make a TFA/Teverelix suspension in a ratio of 1.6:1 as taught by Deghenghi et al.  Additionally, one would have been motivated to make a composition from a lyophilized salt of teverelix and TFA to prepare different dosages having different concentration of Teverelix-TFA upon reconstitution with water or buffer as taught by Larsen et al. and one would have been motivated to make a reconstitutable composition that can make a liquid composition of TFA/Teverelix in a ratio of 1.6: 1 as taught by Deghenghi et al. Further, one would have a reasonable expectation of success in using lyophilized teverelix-TFA salt to reconstitute it using water as taught by Larsen et al and using the reconstituted composition for treating a subject in need thereof as taught by Deghenghi et al.
Because the ratio of teverelix and TFA, which makes stable formulation, has been disclosed in the prior art, one skilled in the art would have routine optimized this to achieve a superior results, and to make a composition of TFA/Teverelix in a ratio of 1.6:1 to make a liquid composition.  “it is not inventive to discover the optimum or workable ranges of TFA: Teverelix by routine experimentation.” See M.P.E.P. § 2144.05, part II.A. (quoting In re Aller, 220 F.2d 454, 456, 105 U.S.P.Q. 233, 235 (C.C.P.A. 1955)). Once the Office has demonstrated that a variable is result-effective, it may conclude that modifying the value of that variable would have been prima facie obvious in the absence of evidence of criticality. See id. “Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range.” M.P.E.P. § 2144.05, part III.
It is noted that applicants have amended claim 22 to include the limitation “stable” reconstitutable teverelix and narrowed the limitation of ratio between TFA:teverelix to 1.3:1 and 1.6:1. The instant claims do not require how stable teverelix/TFA composition has to be, for example for a specific time period, therefore, a formulation stable for 15 min, for example would be considered stable.
Applicants argue that Deghenghi teaches fluid, microcrystalline formation of insoluble microcrystalline aqueous suspension of teverelix in a molar ratios of teverelix to TFA above 1:1.6, whereas the instant invention is drawn to a stable reconstitutable teverelix-TFA composition in a ratio between 1.3 mol TFA and 1.6 TFA per mol teverelix. They argue that Deghenghi et al teaches the exact opposite. They argue that Deghenghi et al do not disclose or suggest that there are any problem with the stability of teverelix in the composition primarily due to deamidation of teverelix during storage. They argue that the instantly claimed invention would remove this problem using reconstitutable composition. They argue that higher concentration of TFA in the suspension of Deghenghi et al will result in higher impurities and because the instant claim requires lower TFA would result in less impurity and stable composition. They argue that Deghenghi et al do not teach advantage of having water in about 0.3 to 5% in the composition which makes a composition easier to handle and reconstitute.
Applicants' arguments have been fully considered but they are not persuasive because Deghenghi et al teach a lyophilized composition (obtained from freeze-dry of a composition of teverelix and TFA) that can be suspended in water or a buffer to have fluid, milky microcrystalline aqueous suspension paragraphs [ 0005-0006 and 0010]. They teach that their invention relates to a method of prevention of gel formation of a hydrophobic peptide (teverelix) by contacting the hydrophobic peptide with a counter-ion in an amount and at molar ratio which peptide that are sufficient to provide a fluid, milky microcrystalline aqueous suspension of the peptide without formation of gel (see (abstract) and claim 12). They teach thirteen different examples where they make Teverelix formulation with TFA (see [0021-0037]). They teach that a flowing milky suspension was obtained with the TFA/Teverelix at 1:1.6 (see paragraph [0024]). This ratio overlaps with the claimed ratio of 1.3 and 1.6 per mole of Teverelix of the instant claim 22.  Regarding applicant’s arguments that Deghenghi et al teaches exact opposite of the composition have been fully considered but they are not persuasive because Deghenghi et al teach a Teverelix composition to make TFA/Teverelix ratio of 1.6:1 (Example 7) and therefore, one skill in the art would have made a composition in a ratio of TFA/Teverelix 1.6:1 to have a liquid composition suitable for administering to a subject in need thereof. The reference Derek Duncan teaches that lyophilized composition comprises 1-3% water (residual) helps maintain higher structure of a protein (see the title: Residual moisture content).  Deghenghi et al teach that counter-ion (TFA) to Teverelix is typically 1.6 mole: 1 mole or it can be 2 moles of TFA to 1 mole of teverelix. Claim 22 recites molar ratio of teverelix to TFA is 1 :1.3 and below 1:1.6, and claims 28-30 require teverelix to TFA in a ratio of 1: 1.6- 1:2.1. Therefore, it would have been obvious to one ordinary skill  in the art from the teachings of Deghenghi et al to have a reconstitutable composition to make a liquid composition (that is not a gel form) of TFA/Teverelix in a ratio of 1.6:1. Regarding applicants’ argument that claim recites that composition is stable which is not taught by Deghenghi et al has been considered but this is not persuasive because Deghenghi et al teach that the composition is stable for 3 days (see Example 7) and as such the instant claims do not require the composition stability a specific time period, e.g., stable for an hour, a day, a month, a year or more at room temperature. Applicant’s arguments that there is a problem with stability of composition which is not disclosed in the prior art have been fully considered but they are not persuasive because Deghenghi et al teach that the composition is stable for 3 days (see Example 7). Therefore, the rejection is maintained.
Conclusion
No claim is allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646